MEMORANDUM **
Faamanatu Taualii appeals pro se the district court’s order denying his 28 U.S.C. § 2255 motion to vacate, set aside, or correct his sentence. Tauaulii contends that Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), renders his sentence unconstitutional. We recently held that the rule announced in Apprendi does not apply retroactively to cases on initial collateral review. United States v. Sanchez-Cervantes, 282 F.3d 664 (9th Cir.2002). The district court’s order is therefore
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.